DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US17/52555, which claims earliest benefit of U.S. Application Nos. 62/398,925, 62/398,955, 62/398,965, 62/398,913, 62/398,959 and 62/398,047, each filed September 23, 2016.

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1 and 195-206, in the reply filed on December 2, 2021 is acknowledged.  Claims 207-213 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 2-194 were previously canceled. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 195, 197 and 202-206 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Scientific Reports (2015), Vol. 5, No. 1, pp. 1-7, cited on IDS of 08/28/2019) in view of Lee, J.-H. (U.S. Patent Pub. No. 2013/0143775, cited on IDS of 08/28/2019). 
With regard to claim 1, Zhang teaches a system for detecting a target agent (an electrical sensor system is provided for performing simultaneous amplification and detection of specific sequence DNA using capacitively coupled contactless conductivity detection (C4D), see Abstract), the system comprising: 
an assay cartridge comprising a test well containing an excitation electrode and a sensing electrode, wherein the test well is configured to contain a sample comprising the target agent undergoing an amplification process (the electrical sensor comprises a reaction tube comprising an excitation electrode and a pick-up electrode, wherein the 
a reader device (equivalent in part to the isothermal case of the electrical sensor, see Figure 1b) comprising: 
a region configured to receive the assay cartridge (the reaction tube is received in the isothermal case, see Figure 1b), 
a heater positioned to heat the assay cartridge in use within the cavity (a heater is positioned within the isothermal case below the reaction tube, see Figure 1b), 
a memory storing at least computer-readable storing instructions and a processor configured by the instructions (the electrical sensor system is designed with electrical control systems for controlling operations of the sensor system, including electronic control of the heater using a programmable thermostat, and p. 5, lies 40-42 and Figure 1, and an ER225 C4D system for controlling current to the electrodes, p. 5, lines 33-35) to at least: 
cause the heater to heat the assay cartridge to a predetermined temperature for performing the amplification process within the test well (a programmable thermostat controls the heater to heat the reaction tube to 650C, p. 2, line 16, and p. 5, lines 40-42); 
provide an excitation current to the excitation electrode for at least a portion of a duration of the amplification process (the two electrodes form two coupling capacitances, wherein an AC source was provided by application of an AC voltage to the excitation electrode to lead to a an AC current flowing through the AC path, p. 5, 
receive a signal from the sensing electrode, the signal representing the excitation current after attenuation by at least the sample within the test well (from the AC current obtained by the AC current pick-up unit, the conductivity detection of the solution in the tube could be implemented, p. 5, lines 36-38), 
analyze the conductivity to determine whether a signal cliff indicative of a positive sample including the target agent occurred during at least the portion of the duration of the amplification process (monitoring a LAMP reaction in real time shows a decrease in conductivity response for a positive LAMP reaction compared to a negative reaction, indicating reaction components were consumed during the positive reaction, and magnesium pyrophosphate precipitate was formed, p. 2, line 22 to p. 3, line 8 and Figure 2), and 
in response to determining that the signal cliff occurred, output a positive test result or, in response to determining that the signal cliff did not occur, output a negative test result (the amplification process is monitored in real time and a positive or negative result in indicated, wherein for the positive sample, the output potential drops sharply at a specific time to indicate the beginning of the detectable decrease of conductivity, indicated as threshold time, p. 3, line 9 to p. 4, line 12 and Figure 3). 
With regard to claims 203-206, Zhang teaches a system wherein, to analyze the conductivity component, the processor is further configured by the instructions to at least access predetermined expected characteristics of the signal cliff from the memory, wherein the predetermined expected characteristics of the signal cliff stored in the 
However, Zhang does not teach a system wherein the processor is configured by the instructions to decompose the signal into a resistance component and a reactance component, and to analyze the reactance component to determine whether a signal cliff indicative of a positive sample including the target agent occurred during at least the portion of the duration of the amplification process.  In addition, Zhang does not teach the limitations of claims 195, 197 and 202. 
	Lee teaches biochip-based systems and methods for detecting changes of electrical property, such as changes of an impedance or capacitance value accurately after biological, biochemical or chemical reaction of a biomolecule in a reaction chamber by using a sensing electrode installed in the reaction chamber of a biochip (see Abstract and paragraph 34).  Lee further teaches that the biochip may comprise a plurality of sensing electrodes located in the reaction chamber that receives the biological sample, 
With regard to claim 195, Lee teaches a system wherein the assay cartridge further comprises: 
a sample introduction area configured to receive the sample (a PCR reaction chip comprises an inlet region, part 36a) wherein reaction mixture fluid enters the chip, paragraph 116 and Figure 6); and 
a fluid path fluidically coupling the sample introduction area to the test well (a sample is introduced through an injection opening, part 42, the fluid passing through an inlet microchannel, part 44a, and into the inlet region, part 36a, and the reaction chamber, part 46, paragraph 116 and Figure 6). 
With regard to claim 197, Lee teaches a system wherein the reader device includes a pneumatic system configured to apply pressure through the pneumatic interface (an injection pump and a discharge pump are provided to inject and remove fluid, including the reaction solution and target sample, and thus move fluid from 
actuate a motor coupled to an actuator positioned to rupture the sealed chamber and cause the liquid constituents to flow into the region of the assay cartridge, and activate the pneumatic system to cause the liquid constituents to flow into the fluid path and carry the sample received at the sample introduction area to the test well (the biochip may be provided with a motor or gearbox for driving the pump for moving fluid from the injection opening and into the reaction chamber, paragraph 60).
With regard to claim 202, Lee teaches a system wherein, to decompose the signal into the resistance component and the reactance component, the processor is further configured by the instructions to at least:
sample the signal faster than its Nyquist frequency, the signal representing an impedance of the sample; decompose the signal into an in-phase component and an out of phase component; and calculate the resistance component based on the in-phase component and calculate the reactance component based on the out-of-phase component (in order to measure the change of impedance accurately, the impedance values are analyzed as having both a resistance component and a reactance component, wherein the impedance value is made to have a correlation with reactance, which in turn has a correlation with the capacitance value that is reflected by the change of impedance value during a reaction, see paragraphs 17 and 18; also see mathematical formulas 3 and 4 regarding total change of capacitance value on the surface of a sensing electrode, and the dielectric constant of a material between electrodes; the impedance or capacitance values are measured according to frequency 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Zhang and Lee since both references teach systems for electrical detection of biomolecules using electrical sensors (Zhang) or biochips (Lee) that comprise electrodes for performing measurements of conductivity or impedance to detect the presence or absence of a target nucleotide sequence in a sample, either by a real-time amplification reaction (see Zhang, Figure 3) or by an end-point PCR assay (see Lee, Figure 9).  Thus, an ordinary practitioner would have been motivated to combine the systems of Zhang and Lee since the system of Lee to more accurately analyze impedance measurements obtained for nucleic acid detection assays as a combination of resistance and reactance components (see Lee, paragraphs 17 and 18) may be easily applied to the conductivity results obtained by the electrical sensor system of Zhang since both systems are based on electrical measurements using electrodes in or in contactless connection with a reaction chamber where a nucleic acid amplification reaction is performed.  As noted by Zhang, the electrical sensors may be easily miniaturized for use in portable and high throughput instrumentation, and by separating the electrodes and reaction solution, successive monitoring of samples may be performed without probes or labels, without risk of carryover contamination (p. 4, lines 36-37 and p. 5, lines 7-26). 

s 196 and 198-201 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Scientific Reports (2015), Vol. 5, No. 1, pp. 1-7, cited on IDS of 08/28/2019) in view of Lee, J.-H. (U.S. Patent Pub. No. 2013/0143775, cited on IDS of 08/28/2019), as applied to claims 1, 195, 197 and 202-206 above, and further in view of Kim et al. (U.S. Patent Pub. No. 2010/0261286). 
	Zhang and Lee together teach the limitations of claims 1, 195, 197 and 202-206, as discussed above. 
In addition, with regard to claim 196, Zhang teaches a system, wherein the assay cartridge further comprises:
a sealed chamber containing liquid constituents of the amplification process, the sealed chamber positioned in a region of the assay cartridge having an aperture leading into the fluid path, wherein the sample introduction area is positioned between the aperture and the test well along the fluid path (the reaction chamber is filled with a reagent for reacting a target sample between electrodes in the chamber, paragraph 40; a valve structure located in the microchannel, part 44a, controls fluid injection into the reaction chamber, part 46, paragraphs 58 and 116 and Figure 6); and
a pneumatic fluid path fluidically coupling a pneumatic interface to the region of the assay cartridge (an injection pump and a discharge pump are provided to inject and remove fluid, including the reaction solution and target sample, and thus move fluid from the injection opening though the microchannel and inlet, and into the reaction chamber, paragraph 60).

However, neither Zhang nor Lee teach a system wherein the test well is provided with dried constituents of the amplification process, or wherein the assay cartridge further comprises a mixing chamber positioned between the sample introduction area and the test well along the fluid path, the mixing chamber configured to mix the liquid constituents and the sample into a substantially evenly mixed test fluid.  In addition, neither Zhang nor Lee teach a system wherein the assay cartridge comprises a first electrode interface including a first contact pad leading to the excitation electrode and a second contact pad leading to the sensing electrode, and wherein the reader device comprises a second electrode interface configured to couple to the first electrode interface with the assay cartridge received in the region of the reader device, wherein the reader device further comprises a voltage source configured to generate the excitation current, and wherein the second electrode interface includes a third contact pad positioned to couple to the first contact pad, the third contact pad coupled to the voltage source, a fourth contact pad positioned to couple to the second contact pad, the fourth contact pad coupled to the memory. 
	Kim teaches microfluidic devices and methods for preparing them, wherein the devices can easily and quickly determine the qualitative and quantitative properties of specific analytes in a sample solution by analyzing the binding reaction between a pair of binding substances, particularly biogenic or immunoreactive components and/or enzyme reaction between a substrate and an active enzyme (see Abstract and 
	Specifically with regard to claims 196 and 198, Kim teaches that the reaction chamber may comprise dried reagents such as buffer reagents and other reaction components, wherein a liquid sample that is placed into the sample inlet chamber flows into the device by capillary action, and upon reaching the reaction chamber, it wets the dried reagents, and the sample then flows through a mixing chamber for vigorous mixing prior to reaching a detection chamber (paragraphs 29 and 32).  Kim further teaches that one or more mixing chambers may be provided between the inlet chamber and reaction chamber, as well as a mixing channel provided between the reaction chamber and a detection chamber (paragraphs 22 and 23 and Figures 2A and B).  
	With regard to claims 199-201, Kim teaches a reading unit, part 24, that houses an assay kit, part 26, comprising the electrochemical sensor, and includes electrical contacts designed to engage with pins, part 28, and connect to the microcontroller to enable the formation of a circuit including two electrodes, parts 30 and 33, wherein an electrical status change is correlated with the assay result, which is displayed on the display, part 78 (see paragraph 105 and Figures 1 and 7).  Kim further teaches that electrodes, parts 30 and 33, are U-shapted and have electrode pads, part 32, at one end which is in direct contact with a respective connector pin, part 28, wherein parts 34 and 35 represent working portions of the electrodes, and wherein one electrode functions as a working electrode, and the other as a reference electrode (paragraphs 59 and 61 and Figure 1).  In addition, Kim teaches that during a detection assay performed 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Zhang and Lee with the microfluidic device comprising an electrochemical sensor as taught by Kim since each reference teaches systems for electrical detection of biomolecules using electrical sensors (Zhang and Kim) or biochips (Lee) that comprise electrodes for performing measurements of conductivity or impedance to detect the presence or absence of a target nucleotide sequence in a sample.  Thus, an ordinary practitioner would have been motivated to combine the systems of Zhang and Lee with microfluidic device of Kim since Kim teaches additional structural features that are readily adaptable to the sensors or biochips as taught by Zhang and Lee, including means for combining sample fluids with dried reagents within a reaction chamber, as well as areas for mixing samples as they pass through the sensor or chip prior to performing a reaction and detecting the analyte.  The microfluidic device of Kim maintains an even and constant flow rate as the sample reaches the reaction chamber and wets the dried reagents therein, and the flow stops when the chamber is filled, preventing excess loading (Kim, paragraphs 31 and 32).  While the device of Kim is primarily designed for detecting and quantitating analytes through analysis of binding properties of the analytes with one or more binding substances (paragraph 35), the microfluidic device, like the systems of Zhang and Lee, may also be used in assays for DNA diagnostics for genetic testing using microarray and PCR devices (see paragraphs 106 and 118). 

Conclusion
8.	Claims 1 and 195-206 are rejected.  No claims are free of the prior art. 

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637